DETAILED ACTION
                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a digital compensation mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “saturation module” is indefinite. It is unclear whether the module is preventing from saturation , or saturating the signal  or any other type of module. Specification does not define the term “saturation module”. From reading the specification it looks like Applicant means the power-amplifier by that term. (Examiner interpretation for the term is power amplifier.)
Also term “digital compensation mechanism” is indefinite. Specification does not mention any “digital compensation mechanism”.
Also it is unclear whether “a phase rotator” is the same as previously mentioned term “a radio frequency phase rotator”.
Also it is unclear how different elements of the claims connected to each other.
For example Examiner below shows multiple different elements of the claim
Element 1
5a radio frequency phase rotator  configured to be controlled by a digital-to- analog converter, DAC, ; 

Element 2
a saturation module positioned at a phase rotator output; 

Element 3 
a mixer  configured to down convert an RF signal ; 

Element 4
a digital compensation mechanism configured to perform digital predistortion on the RF signal.  

Element 5

an analog-to-digital-converter, ADC, configured to digitalize a baseband 10signal; 

Element 6
an analyzer configured to apply an FFT algorithm to a baseband signal; 

None of the claim elements are connected to each other. Baseband signal is not a RF signal, It is unclear which signal is affected by phase rotator and saturation module. It is unclear whether  predistortion is performed on RF signal or down-converted RF signal. Again it is unclear whether FFT is applied to “a baseband signal” or “digitalized baseband signal”.

Applicant does not provide enough structural connection between claimed language.

Also it is unclear how DAQ controls the a radio frequency phase rotator, Apparently according to the specification “ the phase rotator 104 is further configured to be controlled by the CORDIC 121 through the DAC 107 and DAC 108”, which means that controller is actually CORDIC but before supplying the control to the phase rotator the signals are converted to analog. 
Claim 10 recites the limitation "a baseband signal" in 5th limitation.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliezer US 20080192877 A1.
Regarding claims 1, 2, 17, 19, 20 Eliezer teaches
1. A method for calibrating a phase rotator, the method comprising: 
identifying an impairment associated with a phase error of an RF signal; (fig. 8 identifying interference 236)
determining a spectral signature associated with the impairment;([0122] b(t) output of the 250) and 
in response to determining the spectral signature, compensating  for the impairment based on the spectral signature.  [0109](The phase alignment mechanism of the present invention (block 246) is operative to generate an adjustment or alignment to the phase which in the model of FIG. 8, is injected into the circuit via adder 247 to compensate for the interference.)

(claim 17)the compensating performed in a baseband using a cordic algorithm.  [0079]

2. The method of claim 1, wherein the compensating is being performed in a baseband using a cordic algorithm.  [0079]

19. (New) The method of claim 17, wherein the impairment corresponds to a phase imbalance impairment or a gain imbalance impairment.  (Abstract interference is at least amplitude imbalance)

20. (New) The method of claim 17, wherein the impairment corresponds to with a leakage impairment or a DC offset impairment.  (Abstract interference is leakage impairment)


Claim(s) 1, 2, 6, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito US 20030128660 A1.

Regarding claims 1, 2, 6, 17 Ito teaches

1. A method for calibrating a phase rotator, the method comprising: 
identifying an impairment associated with a phase error of an RF signal; (Abstract)
determining a spectral signature associated with the impairment;(Abstract  fig. 12, step S102) and 
5in response to determining the spectral signature, compensating  for the impairment based on the spectral signature.  (S103-S109) 
(claim 17)the compensating performed in a baseband using a cordic algorithm.  [0013]

2. The method of claim 1, wherein the compensating is being performed in a baseband using a cordic algorithm.  [0013]
6. The method of claim 1, wherein the compensation is being performed at a cordic output.  [0013]

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliezer US 20080192877 A1 and further in view of Chen US 20030185327 A1 further in view of Raghupathy	US 20050156662 A1,  

Regarding claim 10 Eliezer teaches 

10. An apparatus for calibrating a radio frequency, RF, transmitter, the apparatus comprising:
an analyzer configured to apply an FFT algorithm to a baseband signal; and ([0130] Implicit “result of the Fourier transform of a frequency-modulated signal”)
a digital compensation mechanism configured to perform digital predistortion on the RF signal. ([0109], Items 246 and 247)
But Eliezer does not teach
a radio frequency phase rotator configured to be controlled by a digital-to- analog converter, DAC; 
a saturation module positioned at a phase rotator output;
a mixer configured to down convert an RF signal;
an analog-to-digital-converter, ADC, configured to digitalize a baseband
signal;

Chen teaches 
Phase rotator
a radio frequency phase rotator configured to be controlled by a digital-to- analog converter, DAC; (0129)

But Eliezer/Chen does not teach
a saturation module positioned at a phase rotator output;
a mixer configured to down convert an RF signal;
an analog-to-digital-converter, ADC, configured to digitalize a baseband
signal;

Raghupathy	US 20050156662 A1 teaches
a saturation module(650) positioned at a phase rotator(660) output; 
a mixer configured to down convert an RF signal; [0092]
an analog-to-digital-converter(714), ADC, configured to digitalize a baseband
signal;[0110]

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Eliezer with invention by Chen in order decrease jitter (which is a problem recognized by Eliezer [0006]) and further modify using Raghupathy in order to perform calibration for amplifiers (abstract).	

As noted above in the rejection under §112b, a majority of these claim elements are not recited as interconnected or used together.  The elements constitute a “parts list”, that is, it is a list of parts with no description of the interconnections.
Therefore, the combination of References Eliezer, Chen and Raghupathy arrive at elements 1-6 would have been obvious to one skilled in the art at the time of filing as it is merely combining prior art elements according to known methods to yield predictable results.  Such a finding is proper because the prior art included each element claimed as discussed above, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately as elements 1-6 are not connected in the claim and therefore perform the same separately as they do together.  One skilled in the art would have recognized the results were predictable as the elements function in the same manner in the claim as they do in the prior art.

11. (Original) The apparatus of claim 10, wherein the FFT is being applied without windowing based on a one period generated signal. (Eliezer: [0130] no window is applied)

12. (Currently Amended) The apparatus of claim 10, wherein performing the digital predistortion(adjustment) is based on a type of spectral signature. (Eliezer:  [0109-0111])
    
         13. (Original) The apparatus of claim 12, wherein the type of spectral signature is being associated with a leakage impairment(interference[0011]) or a DC offset impairment, wherein the type of spectral signature corresponds to a Harmonic 2, H2, level. (Eliezer: [0011, 0021, 0029, 0105])

14. (Currently Amended) The apparatus of claim 12, wherein the type of spectral signature is being associated with a gain imbalance impairment or a phase imbalance[0029](phase jitter) impairment, wherein the type of spectral signature corresponds to a sub Harmonic level. (Eliezer: [0011, 0061, 0109, 0029, 0105])
Although Eliezer does not say explicitly H3 harmonics sub- harmonics can be any harmonic. And therefore It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Eliezer to take into account also impairment associated with third harmonics. 

15. (Currently Amended) The apparatus of claim 14, wherein the digital compensation mechanism is further configured to perform digital predistortion using a cordic algorithm. (Eliezer: [0079])






Allowable Subject Matter
Claims 3-5, 7-9, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Limitations of claims 3, 7 and 18 “wherein the compensation is being performed at the input of the cordic, the cordic being configured to control a digital-to- analog converter, DAC which is being configured to control the phase rotator”  and “wherein the cordic output corresponds to an input associated with a digital-to-analog converter, DAC” are not obvious over available prior art.

Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             

/ERIN F HEARD/           Supervisory Patent Examiner, Art Unit 3648